Case 4:20-mj-04791-N/A-LCK Document1 Filed 08/03/20 Page 1 of1

4

 

 

 

 

 

CRIMINAL COMPLAINT
_ (Submitted electronically)
. . . DISTRICT o INA
United States District Court ras
United States of America DOCKET NO.
¥.

Yesenia Isabel Mendez MAUISTRATE'S CASENO

DOB: 1981; United States Citizen ‘
20-8479 1M

Complaint for violations of Title 21, United States Code, Sections 841{a)(1) and 841(b)(1)(B)(vi)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 1, 2020, at or near Amado, in the District of Arizona, Yesenia Mendez did knowingly and
intentionally possess with intent to distribute 40 grams or more of a mixture or substance containing a detectable
amount of fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and 841(b)(1)(B) (vid.

 

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On August 1, 2020, at approximately 5:15 p.m., a passenger shuttle approached the Border Patrol Checkpoint located
on Interstate 19 neat Amado, in the district of Arizona, The shuttle was sent to secondary for an immigration
inspection on all the occupants. As the occupants exited the shuttle, Border Patrol Agents (BPAs) noticed one female,
identified as Yessenia Isabel Mendez, acting nervously. BPAs noticed that Mendez would not make cye contact, was
speaking quickly and was constantly moving around. Due to Mendez acting nervously, BPAs asked and were granted
consent by Mendez for a female BPA to conduct a search of her person. Before Mendez was searched, Mendez stated
to the BPAs that she had a “pad” inside of her to help her control her bladder and that it was different than a standard
tampon. After the search, BPAs believed that what was inside of Mendez was not a “pad”, BPAs then asked and were
granted consent by Mendez to be taken to the hospital to have an x-ray conducted. At approximately 8:13 p.m., a
doctor informed BPAs that the x-ray revealed a large foreign body inside of Mendez’s vaginal cavity. A bundle
wrapped in black tape was then removed from Mendez’s vaginal cavity. A representative sample of the contents of
the bundle tested positive for the characteristics of fentanyl. The fentanyl had a total weight of 241.9 grams.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATU Te COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is . Kod de ,
true and correct to the best of my knowledge. OFFICIAL TITLE

KCH/PL

Border Patrol Agent

AUTHORIZED AUSA Kevin Haka Pedro Leon

Sworn to telephonically.

 

 

SIGNATURE OF MAGISTRATE JUDGE DATE

sy) G Bo Oem, August 3, 2020

D See Federal rules of Criminal Procedure Rules 3, 4ifond 84 =

 

 

 

 

 
